Citation Nr: 1617231	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  The Veteran's claim was readjudicated based on the submission of new and material evidence within one year of the Veteran's April 2011 rating decision.    

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript of the proceeding has been associated with the claims file.  

This matter was previously remanded in August 2015 for further development.  

In February 2016, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration .  38 C.F.R. § 20.1304(c)  (2015).  Therefore, the Board may properly consider such newly received evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted, the Veteran's acquired psychiatric disorder claim was previously remanded in August 2015 for additional development.  The August 2015 remand instructed that an April 2015 Disability Benefits Questionnaire (DBQ) examiner provide an addendum opinion as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by his military service.  In this regard, the remand specifically instructed that the DBQ examiner opine as to whether the Veteran clearly and unmistakably had an acquired psychiatric disorder that existed before his service and whether the evidence clearly and unmistakably showed that such pre-existing disorder, if any, was not aggravated beyond its normal progression during or as result of his military service.  The remand also directed that the DBQ examiner comment on a May 2015 statement from a private physician, Dr. Masid, that the Veteran suffered from posttraumatic stress disorder (PTSD).    

Following the August 2015 remand, an addendum opinion was provided in December 2015.  The December 2015 examiner reiterated the opinion provided in the April 2015 DBQ report and added that he could "only resort to speculation to accurately assess and respond further to requested opinions."  No further explanation or rationale was provided in the opinion.   

The Board finds that the December 2015 examiner's opinion is inadequate.   The United States Court of Appeals for Veterans Claims has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  A medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this regard, the December 2015 examiner provided no reasoning to support the conclusion that he could not provide an opinion without resorting to mere speculation.  Further, the examiner failed to comment on the May 2015 statement from Dr. Masid that the Veteran suffered from PTSD.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand and an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disorder.   

Furthermore, a review of the claims file shows that the most recent VA treatment records are dated in June 2014.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records, to include those dated from June 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his acquired psychiatric disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, forward the claims file and a copy of this Remand to an appropriate VA examiner for an opinion as to the etiology of the Veteran's acquired psychiatric disorder, to include anxiety, bipolar disorder, major depressive disorder, and PTSD.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should opine as to the following: 

(A) The examiner should identify all current acquired psychiatric disorders. 

(B)  For each diagnosed acquired psychiatric disorder, the examiner should opine whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed his active service beginning January 1967.  

(i)  If there is clear and unmistakable evidence that the acquired psychiatric disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service.  

(ii)  If there was an increase in the severity of the Veteran's acquired psychiatric disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  If an acquired psychiatric disorder is not found to have pre-existed service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder manifested in service or is otherwise related to the Veteran's service.   

(D)  The examiner should determine whether the Veteran is diagnosed with PTSD in accordance with DSM-IV.  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, he or she should reconcile such finding with the May 2015 statement from a private physician, Dr. Masid, that the Veteran suffers from PTSD.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




